 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY C. HAMPTON,                                  No. 2: 19-cv-1660 WBS KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    ALKIRE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On February 27, 2020, plaintiff filed a motion for voluntary dismissal of

19   this action. (ECF No. 52.) On March 5, 2020, the undersigned granted defendants seven days to

20   notify the court if they had any objections to dismissal of this action. (ECF No. 53.) On March 9,

21   2020, defendants filed objections. (ECF No. 54.)

22          For the reasons stated herein, the undersigned finds that the order directing defendants to

23   respond to plaintiff’s motion to dismiss was issued in error. This action is dismissed for the

24   reasons stated herein.

25          Under Rule 41 of the Federal Rules of Civil Procedure, “the plaintiff may dismiss an

26   action without a court order by filing ... a notice of dismissal before the opposing party serves

27   ////

28   ////
                                                        1
 1   either an answer or a motion for summary judgment....” Fed. R. Civ. P. 41(a)(1)(A)(i). The

 2   Ninth Circuit has been clear that Rule 41 confers on the plaintiff

 3                  an absolute right to voluntarily dismiss his [or her] action prior to
                    service by the defendant of an answer or a motion for summary
 4                  judgment. A plaintiff may dismiss his [or her] action so long as the
                    plaintiff files a notice of dismissal prior to the defendant's service of
 5                  an answer or motion for summary judgment. The dismissal is
                    effective on filing and no court order is required....The filing of a
 6                  notice of voluntary dismissal with the court automatically terminates
                    the action as to the defendants who are the subjects of the
 7                  notice....Such a dismissal leaves the parties as though no action had
                    been brought.
 8

 9   American Soccer Co., Inc. v. Score First Enterprises, 187 F.3d 1108, 1110 (9th Cir. 1999)

10   (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)).

11          “Further, because the language of Rule 41(a)(1)(A)(i) is unequivocal, the ‘”absolute right”

12   for a plaintiff voluntarily to dismiss an action when the defendant has not yet served an answer or

13   a summary judgment motion leaves no role for the court to play.’” Pate v. Cheng, 2015 WL

14   795061, at *1 (D. Ariz. Feb. 25, 2015) (quoting American Soccer Co., Inc., 187 F.3d at 1110.)

15          In the instant case, defendants filed neither an answer nor a summary judgment motion.1

16   Therefore, the undersigned herein directs the Clerk of the Court to terminate this action.

17          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.

18   Dated: March 31, 2020

19

20
21
     Hamp1660.dis
22

23

24

25   1
       On February 27, 2020, defendants filed a motion to dismiss for failure to exhaust
     administrative remedies pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 51.) “If
26   defendants ‘desire to prevent plaintiffs from invoking their unfettered right to dismiss actions
     under rule 41(1)(a) [they] may do so by taking the simple step of filing an answer.’” American
27   Soccer Co., Inc., 187 F.3d at 1112 (quoting Carter v. United States, 547 F.2d 258, 259 (5th Cir.
     1977)).
28
                                                        2
